Citation Nr: 1523066	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  09-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing before the undersigned in April 2012.  A transcript of that hearing has been associated with the claims file.

The issue was remanded for further development in August 2014 to afford the Veteran a new VA examination and nexus opinion regarding his back disability.  The examination and opinion were obtained in January 2015.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's back disability did not manifest during service and is not causally or etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated March 2008 and May 2008 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in March 2008 prior to the initial unfavorable decision in September 2008.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the March 2008 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided VA examinations in January 2011, January 2012, and January 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claim of service connection.  Thus, further examination is not necessary regarding the issue on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Alabama Department of Veterans Affairs.  The undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations and causation of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection - Back Disability 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

Service connection must be considered on the basis of the places, types and circumstances of a Veteran's service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, arthritis is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current back disability is causally related to his complaints of back pain during service.  His August 1965 pre-induction examination was negative for any back complaints or diagnoses.  Service treatment records show complaints of back pain from November 1965 to December 1965.  He had a slightly decreased lumbar lordosis and decreased range of motion.  He was diagnosed with chronic low back pain.  December 1965 X-rays of AP, lateral, and both oblique views of the lumbar spine were grossly unremarkable.  The records show an injury to the Veteran's back when lifting.  

In January 1966, the service treatment records again show the Veteran reported back pain, but noted that he had back pain chronically for three years, prior to entry into service.  The examiner diagnosed chronic low back pain.  In September 1966, the Veteran reported back pain for one year with the cause unknown.  The Veteran was diagnosed with low back strain.  

Service treatment records again show complaints of low back pain in March 1967.  The examiner noted slight spasm.  May 1967 service treatment records note chronic low back pain.  X-rays were negative at that time.  

On the June 1967 separation report of medical history, the Veteran marked "no" when asked whether he had a history of or current symptoms of recurrent back pain, lameness, arthritis or rheumatism, or bone, joint, or other deformity.  On the corresponding June 1967 separation report of medical examination, the examiner noted a clinically normal spine and musculoskeletal system. 

The Veteran's lay statements note that he injured his back in November 1965 during AIT training at Fort Ord, California.  He noted that X-rays were done that showed something was wrong with his back, but the doctor seemed to think there was nothing wrong.  He has had some measure of back pain since that time.  Lay statements from the Veteran's daughter and ex-wife also support his claim that he has had back pain since separation from service.  

The Veteran has a current diagnosis of lumbar degenerative disc disease, originally diagnosed in the mid-1990s.

The Veteran was afforded a VA examination in November 2011.  He was diagnosed with degenerative disc disease, but the examiner was unable to render a nexus opinion as he did not have the claims file to review.  The Veteran was then afforded a VA examination in January 2012.  The examiner performed a physical examination, reviewed the claims file, and found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He noted that service treatment records indicated complaints of low back pain chronically from November 1965 through March 1967 with no history of any injury.  The only diagnoses are lumbar strain, which is muscular.  X-rays in May 1967 were negative.  The examiner found it is less likely than not that a strain injury could or would be the cause of a degenerative disc disorder more than 35 years later.  

The Veteran was again afforded a VA examination in January 2015.  He was diagnosed with degenerative disc disease with onset in the mid-1990s.  The examiner again reviewed the Veteran's service treatment records.  He noted three episodes of evaluation for low back pain during service with no complaint of low back pain on the separation physical.  He determined that the opinion expressed in January 2012 remained unchanged.  The current lumbar back disorder thirty years after military service is less likely than not related to his military back problems.

The Board finds that the Veteran's low back disability did not manifest during service, did not manifest to a compensable degree within the first post-service year, and is it not shown to be causally or etiologically related to service.

The Board notes that, despite an in-service treatment record that indicated that the Veteran's complaints had preexisted service, he will be presumed to be have been sound at the time of entrance onto active duty.  This is so because the August 1965 pre-induction examination noted no complaints concerning the back and because the objective examination was within normal limits.  See 38 C.F.R. § 3.304(b) (2014).

The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions do not indicate anything more than a broad and vague statement that his current disability is causally related to his complaints during service.  

The Board acknowledges the Veteran's assertions that his current complaints are caused by his complaints during service.  The medical evidence of record, however, indicates that the Veteran's X-rays during service showed a normal spine.  His diagnosis during service was a strain, which is muscular.  The VA examiners in January 2012 and January 2015 found it is less likely than not that the Veteran's strain injury in service could or would be the cause of degenerative disc disorder diagnosed many years after service.    

Based on the Veteran's diagnosis during service, his current diagnosis, and the opinion from the VA examiner, the Board finds that the Veteran's degenerative disc disease is not causally or etiologically related to his complaints of pain during service.  Therefore, the preponderance of the evidence is against the claim of service connection.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


